              Case 6:18-bk-06821-KSJ        Doc 537     Filed 07/30/21    Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   ~~\'W. flmb .USCOUI1S. i!OV




                                                             Chapter 7
In re:
                                                             Case No. 6:18-bk-06821-KSJ
DON KARL JURAVIN,
                                                             Case No. 6:20-bk-01801-KSJ
         Debtor.
                                                             Jointly Administered with
------------------~/                                         Case No.6: 18-bk-06821-KSJ
DON KARL JURA VIN,
Case No. 6:18-bk-06821-KSJ

MUST CURE OBESITY, CO.
Case No. 6:20-bk-01801-KSJ

         Applicable Debtors.
--------------------~/
                               TRUSTEE'S NOTICE
            OF REMOTE RULE 2004 EXAMINATION OF EMERSON MEDINA
                        [via Zoom, Testimony & Production]

         Dennis D. Kennedy, Chapter 7 Trustee (Trustee) for the Estate of Don Karl Juravin (Case

No. 6:18-bk-06821-KSJ) and the Estate of Must Cure Obesity, Co. (Case No. 6:20-bk-01801-

KSJ), by and through his undersigned counsel, pursuant to Fed. R. Bank. P. 2004, Local Rule

2004-1, and Fed. R. Civ. P. 45, applicable to this proceeding by Fed. R. Bankr. P. 9016, hereby

gives notice of his intent to serve the Subpoena attached as Exhibit 1 on EMERSON MEDINA

at Natural Vitamins Laboratory Com. 12815 NW 45 Ave., Opalocka, FL 33054.

         The scope of the examination is as described in Bankruptcy Rule 2004, and no order shall

be necessary. The Subpoena for Rule 2004 Examination attached as Exhibit 1 is for testimony by

oral examination [via remote video conference] and for production of documents and items as
           Case 6:18-bk-06821-KSJ        Doc 537      Filed 07/30/21   Page 2 of 6




specified in Exhibit A to the attached Subpoena. The examinee is requested to produce the

items listed on the attached Subpoena Exhibit A to the undersigned as designated in the

Subpoena on or by Friday, August 13,2021.

Dated: July 30, 2021.       Respectfully submitted,

                                        Is/JAMES D. RYAN
                                          JAMES D. RYAN, ESQ.
                                          FLORIDA BAR NO. 0976751
                                          JDR@RY ANLAWGROUP.NET
                                          LAUREN@RYANLAWGROUP.NET
                                          RYAN LAW GROUP, PLLC
                                          636 U.S. HIGHWAY ONE, SUITE 110
                                          NORTH PALM BEACH, FL 33408
                                          MAIN: (56!) 881-4447 FAX: (56!) 881-4461
                                          SPECIAL COUNSEL TO DENNIS D. KENNEDY, TRUSTEE

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 30, 2021, a true and correct copy of the foregoing
Notice of Rule 2004 Examination - Medina has been served by CM/ECF and US mail as
indicated:
CM/ECF:
    • United States Trustee, George C. Young Federal Bldg, 400 W. Washington Street, Suite
        II 00, Orlando, FL 32801;
    • Dennis D. Kennedy, Trustee, P. 0. Box 541848, Merritt Island, FL 32954
    • Bradley M. Saxton, Esq., Winderweedle, Haines, Ward & Woodman, P.A., 329 Park
        Avenue North, 2nd Floor, Winter Park, FL 32789;
    • Aldo G. Bartolone, Jr., Esq., Bartolone Law, PLLC, I 030 North Orange Avenue, Suite
        300, Orlando, FL 32801
    • Michael A. Nardella, Esq., Nardella & Nardella, PLLC, 135 W. Central Blvd., Suite 300
        Orlando, FL 32801

US Mail:
   • Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756
   • Emerson Medina, Natural Vitamins Laboratory Corp., 12815 NW 45 Ave., Opalocka, FL
     33054
                                          IS/JAMES D. RYAN
                                            JAMES D. RYAN, ESQ.
                              Case 6:18-bk-06821-KSJ                    Doc 537         Filed 07/30/21            Page 3 of 6

82540 (Fonn 2540- Subpoena for Rule 2004 Examination) ( !2/! 5)



                                    UNITED STATES BANKRUPTCY COURT
                                                              Middle District of Florida


       In re DON KARL JURA YIN                                                   Case No. 6: 18-bk-06821-KSJ
              Debtor
                                                                                 Chapter _,_7_ _ _ __

                                      SUBPOENA FOR RULE 2004 EXAMINATION
                                                  (VIA ZOOM)

       To: EMERSON MEDINA, Natural Vitamins Laboratory Corp. 12815 NW 45 Ave., Opalocka, FL 33054.
                                           (Name ofperson to whom the subpoena is directed)

IXl Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testifY at an
    examination under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order authorizing
    the examination is attached.
     PLACE                                                                    DATE AND TIME
                                                                       The examination will be at a subsequent
      Remote (via video conferencing)                                  date to be mutually agreed but not later
                                                                       than 20 days after the completion of the
                                                                       document production referenced below

 The examination will be recorded by this method: court reporter stenography
~    Production: You, or your representatives, must also bring with you to the examination the following documents,
     electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
     material:
                         A list of items to be produced is attached hereto as EXHIBIT A.
     These items are to be produced for inspection and copying by the undersigned attorney, James D. Ryan,
     Esq., by Friday August 13, 2021.      To the extent the items can be produced by mail or email, they
     should be sent to: Ryan Law Group, PLLC, 636 US Highway One, Suite 110, North Palm Beach, FL 33408,
     jdr@ryanlawgroup.net; the designated place of production if physical inspection and copying are
     required is at a mutually agreed location in accordance with the Federal Rules of Procedure.
                                                                                                          SEE ATTACHED EXHIBIT A
 The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are attached- Rule
 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e)
 and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not doing so.

       Date:
           CLERK OF COURT

                                                                                    OR       Is/James D. Ryan
                                       Signature of Clerk or Deputy Clerk                       Attorney's signature

       The name, address, email address, and telephone number of the attorney representing Dennis D. Kennedy, Trustee, who issues
       or requests this subpoena, are: James D. Ryan, Esq., Special Counsel to the Trustee, Ryan Law Group, PLLC, 636
       US Highway One, Suite 110, North Palm Beach, FL 33408. Tel: 561-881-4447 email: jdr@ryanlawgroup.net
                                           Notice to the person who issues or requests this subpoena
       If this subpoena commands the production of documents, electronically stored information, or tangible things, or the inspection of premises
       before trial, a notice and a copy of this subpoena must be served on each party before it is served on the person to whom it is directed.   ro''·~!!".""

       R. Civ. P. 45(a)(4).
                             Case 6:18-bk-06821-KSJ               Doc 537     Filed 07/30/21     Page 4 of 6
82540 (Form 2540- Subpoena for Rule 2004 Examination) (Page 2)



                                                           PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

 I received this subpoena for (name of individual and title,       if an;y:
 on (date) _____________~


0      I served the subpoena by delivering a copy to the named person as follows: - - - - - - - - - - - - - - -


                                                         on (date) ·--·----------·-----·--·;or



0      I returned the subpoena unexecuted because"':_ _ _ _ _ _ _ _ _ _ _ _ __



 Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to
 the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $ _ _ _ _ _ _ __

     My fees are $ _ _ _ for travel and $_ _ _ _for services, for a total of$. _ _ _ _ _ __


     I declare under penalty of perjury that this information is true and correct.

     Date:

                                                                                           Server's signature


                                                                                          Printed name and title



                                                                                            Server's address


       Additional infonnation concerning attempted service, etc.:
                                Case 6:18-bk-06821-KSJ                        Doc 537      Filed 07/30/21             Page 5 of 6
B2540 (Form 2540- Subpoena for Rule 2004 Examination) (Page      3)

                       Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1113)
                  (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

  (c) Place of compliance.                                                                 (ii) disclosing an unretained expert's opinion or infonnation that does
                                                                                      not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a                   study that was not requested by a party,
  person to attend a trial, hearing, or deposition only as follows:                      (C) Specifoing Conditions as an Alternative. In the circumstances
      (A) \vithin IOO miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
  regularly transacts business in person; or                                          modifying a subpoena, order appearance or production under specified
      (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
  transacts business in person, if the person                                               (i) shows a substantial need for the testimony or material that ca!Ulot
         (i) is a party or a party's officer; or                                      be othervvise met without undue hardship; and
         (ii) is commanded to attend a trial and would not incur substantial                (ii) ensures tl1at the subpoenaed person will be reasonably
expense.                                                                              compensated.

  (2) For Other Discovery. A subpoena may command:                                    (e) Duties in Responding to a Subpoena.
      (A) production of documents, or electronically stored information, or
  things at a place within 100 miles of where the person resides, is employed,           {lj Producing Documents or Electronica/iy Stored Information.
  or regularly transacts business in person; and                                      These procedures apply to producing documents or electronically stored
      (B) inspection of premises, at tl1e premises to be inspected.                   information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
  (d) Protecting a Person Subject to a Subpoena; Enforcement,
                                                                                      documents must produce them as they are kept in the ordinary course of
                                                                                      business or must organize and label them to correspond to the categories in
         (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
                                                                                      the demand.
  responsible for issuing and serving a subpoena must take reasonable steps to
                                                                                          (B) Form/or Producing Electronically Stored Information Not
  avoid imposing undue burden or expense on a person subject to the
                                                                                      Specified. If a subpoena does not specify a form for producing
  subpoena. The court for the district where compliance is required must
                                                                                      electronically stored information, the person responding must produce it in
  enfOrce this duty and impose an appropriate sanction- which may include
                                                                                      a form or fonns in which it is ordinarily maintained or in a reasonably
  lost eamings and reasonable attorney's fees- on a party or attorney \'1-'ho
                                                                                      usable form or forms.
  fails to comply.
                                                                                          (C) Electronically Stored Information Produced in Only One Form. The
                                                                                      person responding need not produce the same electronically stored
  (2) Command to Produce Alaterials or Permit Inspection.
                                                                                      information in more than one form.
      (A) Appearance .Nor Required A person commanded to produce
                                                                                          (D) Inaccessible Electronically Stored Information. The person
  documents, electronically stored infom1ation, or tangible things, or to permit
                                                                                      responding need not provide discovery of electronically stored information
  the inspection of premises, need not appear in person at the place of
                                                                                      from sources that the person identifies as not reasonably accessible because
  production or inspection unless also commanded to appear for a deposition,
                                                                                      of undue burden or cost. On motion to compel discovery or for a protective
  hearing, or trial.
                                                                                      order, the person responding must show that the infOrmation is not
      (B) Objections. A person commanded to produce documents or tangible
                                                                                      reasonably accessible because of undue burden or cost. If that showing is
  things or to permit inspection may serve on tl1e party or attorney designated
                                                                                      made, the court may nonetheless order discovery from such sources if the
  in the subpoena a vvritten objection to inspecting, copying, testing or
                                                                                      requesting party shows good cause, considering the limitations of Rule
  sampling any or all of the materials or to inspecting the premises- or to
                                                                                      26(b)(2)(C). The court may specify conditions for the discovery.
  producing electronically stored information in the form or forms requested.
  The objection must be served before the earlier of the time specified for
                                                                                        (2) Claiming Privilege or Protection.
  compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                           (A) Information Withheld. A person withholding subpoenaed
  the following rules apply:
                                                                                      information under a claim that it is privileged or subject to protection as
          (i) At any time, on notice to the commanded person, the serving party
                                                                                      trialwpreparation material must:
  may move the court for the district where compliance is required for an
                                                                                             (i) expressly make the claim; and
  order compelling production or inspection.
                                                                                            (ii) describe the nature of the witl1held documents, communications,
          (ii) These acts may be required only as directed in the order, and the
                                                                                      or tangible things in a manner that, without revealing information itself
  order must protect a person who is neither a party nor a party's officer from
                                                                                      privileged or protected, will enable the parties to assess the claim.
  significant expense resulting from compliance.
                                                                                           (B) Information Produced. If information produced in response to a
                                                                                      subpoena is subject to a claim of privilege or of protection as trialw
  (3) Quashing or Modifoing a Subpoena.
                                                                                      preparation material, the person making the claim may notify any party that
     (A) When Required. On timely motion, the court for the district where
                                                                                      received the information of the claim and the basis for it. After being
  compliance is required must quash or modify a subpoena that:
                                                                                      notified, a party must promptly return, sequester, or destroy the specified
         (i) fails to allow a reasonable time to comply;
                                                                                      information and any copies it has; must not use or disclose the information
        (ii) requires a person to comply beyond the geographical limits
                                                                                      until the claim is resolved; must take reasonable steps to retrieve the
  specified in Rule 45(c);
                                                                                      information if the party disclosed it before being notified; and may
       (iii) requires disclosure of privileged or other protected matter, if no
                                                                                      promptly present the infonnation under seal to the court for the district
  exception or waiver applies; or
                                                                                      where compliance is required for a determination of the claim. The person
       (iv) subjects a person to undue burden.
                                                                                      who produced the infonnation must preserve the information until the claim
     (B) When Permitted. To protect a person subject to or affected by a
                                                                                      is resolved.
  subpoena, the court for the district where compliance is required may, on
  motion, quash or modify the subpoena if it requires:
                                                                                      (g) Contempt. The court for the district where compliance is required- and
       (i) disclosing a trade secret or other confidential research,
                                                                                      also, after a motion is transferred, the issuing court- may hold in contempt
  development, or commercial information; or
                                                                                      a person who, having been served, fails without adequate excuse to obey
                                                                                      the subpoena or an order related to it.


                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
              Case 6:18-bk-06821-KSJ            Doc 537      Filed 07/30/21       Page 6 of 6




                                             EXHIBIT A
                                        [EMERSON MEDINA)

                                              DEFINITIONS


You and Your mean Emerson Medina.

Arora Entity means any privately owned corporation, company, partnership, trust or business in which
Karan Arora, has worked, has been an officer or director or has held any direct or indirect legal or
equitable ownership interest.

Juravin means Don Karl Juravin and/or any Juravin Entity.

Juravin Entity means any privately owned corporation, company, partnership, trust or business that, to
your knowledge: Directly or indirectly employed Juravin; in which Juravin is or was an officer or
director; or in which Juravin held any direct, indirect, legal, or equitable ownership interest.

Communication means any transmission or transfer of information of any kind, orally, in writing, or in
any other manner at any time or place, under any circumstances whatsoever, including electronically
stored information.

Native format is the production of a copy of ESI (electronically stored information) files in the same
condition as they were received, without any processing.

Or shall include the disjunctive (or) and conjunctive (and) so as to create the more inclusive meaning.

Relating, Concerning, Showing, Pertaining or Reflecting shall be construed in the broadest sense of
each word, and shall be deemed to encompass any document or thing directly or indirectly describing,
constituting, discussing, mentioning, commenting on, supporting, contradicting, or referring to the subject
or topic in question, either in whole or in part.

         DOCUMENTS AND ELECTRONICALLY STORED IN FORMA TJON TO BE PRODUCED

1. Copies (native ifESI) of all communications, and documentation of communications, with or
   concerning the following:

        A.   Don Juravin
        B.   Arma Juravin
        C.   Roca Labs, Inc.
        D.   Roca Labs Nutraceuticals, Inc.
        E.   Must Cure Obesity Co.
        F.   United Medical Group International, Inc. [UMGI]
        G.   Globesity Foundation
        H.   any Juravin Entity not otherwise specified
        I.   Hal Herskowitz I Hershkowitz & Konitzer, P.A.
                                                                                         EXHIBIT
        J.   Shay Zuckerman I Shay Zuckerman & Co.
        K.   Noam Ben Zvi I Ben-Z vi Law Firm
                                                                                           A
